F§LED

MAR 2 2 2019

Cterk, U S Distn`ct Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT 0F MoNTANA omqu Momana
BILLINGS DIvIsIoN B‘"‘"QS
RITA OPIE,
Cv 16-159-BLG-sPW-TJC
Piaimiff,
vs. ORDER

CVS CAREMARK,

Defendant.

 

 

Upon Stipulation OfDismissal With Prejudice (Doc. 28) between the parties
hereto, by and between their counsel of record,
IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, Without costs, and Waiving all rights of appeal.
. 57"
DATED thls @7/ day OfMarch, 2019.

>A%m /¢(/aaz/

/Susan P. Watters
U. S. DISTRICT JUDGE

